Citation Nr: 0200271	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  96-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for pyloric 
channel ulcer, status post vagotomy and pyloroplasty, 
evaluated as 40 percent disabling as of September 1, 1999, 
and as 20 percent disabling prior to June 19, 1999. 

2.  Entitlement to an increased evaluation for a left knee 
replacement (previously torn left anterior cruciate ligament, 
postoperative), evaluated as 30 percent disabling as of 
December 17, 1999 and as 10 percent disabling prior to that 
date.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.

Concerning the appeal for increased evaluation of the 
service-connected left knee disability, the Board accepts the 
transcript of the November 1993 hearing as the veteran's 
substantive appeal from the June 1993 rating decision denying 
an increased rating for this disability.  38 U.S.C.A. § 7105.  
Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) (statement of 
appellant's representative at VA hearing, when reduced to 
writing by hearing transcript, meets requirement that notice 
of disagreement be in writing as of date of certification of 
transcript); Sondel v. Brown, 6 Vet. App. 218 (1994) (Board 
must consider all issues reasonably raised in all documents 
or oral testimony submitted prior to the Board's decision).

In this case, the veteran was informed of the denial of an 
increased rating for the left knee disability by letter dated 
June 3, 1993.  He filed a notice of disagreement in July 
1993.  The RO issued a statement of the case on August 12, 
1993.  A hearing was held in November 1993 before a hearing 
officer at the RO.  

The regulations require that the substantive appeal "set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case." 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  In 
addition, the substantive appeal should clearly identify the 
benefits sought on appeal. 38 U.S.C.A. § 7105(d)(3).  The 
substantive appeal must be in writing and may be offered by 
the claimant, by his or her legal guardian, or by his or her 
accredited representative, attorney, or authorized agent. 38 
U.S.C.A. § 7105(b)(2).  The November 1993 hearing transcript 
clearly meets these criteria.  

In February 1998, the Board remanded this case for further 
development.  The Board directed the RO to consider whether 
any of the manifestations of a left knee disability, then 
evaluated under diagnostic code 5257, warranted an evaluation 
under a separate diagnostic code.  The RO completed the 
development therein requested.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO assigned a separate 10 percent 
rating for left knee arthritis under diagnostic code 5010, 
and included that evaluation in the current appeal.  This 
case is now once again before the Board.  


FINDINGS OF FACT

1.  Pyloric channel ulcer, status-post vagotomy and 
pyloroplasty, was shown to result in gastric retention as of 
July 23, 1996.  

2.  Pyloric channel ulcer, status-post vagotomy and 
pyloroplasty, has not resulted in a confirmed diagnosis of 
alkaline gastritis or indication of persisting diarrhea.  

3.  Pyloric channel ulcer, status-post vagotomy and 
pyloroplasty, does not result in dumping syndrome.  

4.  Pyloric channel ulcer, status-post vagotomy and 
pyloroplasty, results in no more than moderate symptoms.  

5.  A torn left anterior cruciate ligament, postoperative, 
results in severe impairment as of December 17, 1999 and in 
slight impairment prior to that date. 

6.  Left knee arthritis results in limitation analogous to 
limitation of flexion no greater than limitation to 45 
degrees or limitation of extension no greater than limitation 
to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for no greater than a 40 percent evaluation 
for pyloric channel ulcer, status post vagotomy and 
pyloroplasty have been met as of July 23, 1996; the criteria 
for an evaluation in excess of 20 percent prior to July 23, 
1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 7305, 
7348 (2001).

2.  The criteria for an evaluation for a torn left anterior 
cruciate ligament, postoperative, in excess of 30 percent as 
of December 17, 1999 and in excess of 10 percent prior to 
December 17, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5257 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in VA's SCHEDULE 
FOR RATING DISABILITIES (Schedule), codified in C.F.R. Part 4 
(2001).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.


Pyloric Channel Ulcer

In May 1976, the RO granted service connection for duodenitis 
and evaluated that disability as noncompensable under 
diagnostic code 7399.  In August 1991, the veteran underwent 
surgery that included a truncal vagotomy in connection with a 
bleeding pyloric channel ulcer.  In March 1992, the RO 
assigned a temporary 100 percent evaluation under 38 C.F.R. 
§ 4.30 from August 8, 1991 to October 1, 1991.  Thereafter, 
the RO assigned a 20 percent evaluation under diagnostic 
codes 7348 and 7305 for what the RO then characterized as 
pyloric channel ulcer, status post vagotomy and pyloroplasty 
(formerly duodenitis). 

In June 1992, the veteran filed the claim that gave rise to 
this appeal.  In September 1995, the RO granted a temporary 
total evaluation effective January 11, 1995, after the 
veteran's surgery for a partial small bowel obstruction, and 
reestablished the 20 percent rating effective March 1, 1995.  

In June 1999, the veteran again underwent surgery for a small 
bowel obstruction.  In September 2000, the RO assigned a 
temporary total evaluation under 38 C.F.R. § 4.30, effective 
from June 19, 1999 to September 1, 1999.  As of September 1, 
1999, the RO assigned a 40 percent evaluation to the 
veteran's disability under diagnostic code 7348-7305.  

Although the RO increased the evaluation of the veteran's 
disability while the claim was in appellate status, it is 
presumed that the veteran is seeking the maximum benefit 
allowed by law and regulation, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board has before it not only the issue of 
entitlement to a rating in excess of 40 percent as of 
September 1, 1999, but that of entitlement to an evaluation 
in excess of 20 percent prior to June 19, 1999.  

Under diagnostic code 7348, vagotomy with pyloroplasty or 
gastroenterostomy, a 20 percent rating is assigned for 
recurrent ulcer with incomplete vagotomy.  A 30 percent 
rating is assigned with symptoms and confirmed diagnosis of 
alkaline gastritis, or of confirmed persisting diarrhea.  A 
40 percent rating is assigned when followed by demonstrably 
confirmative postoperative complications of stricture or 
continuing gastric retention.  This diagnostic code does not 
provide for a higher rating.  Recurrent ulcer following 
complete vagotomy is rated under diagnostic code 7305, with a 
minimum rating of 20 percent, and dumping syndrome is rated 
under diagnostic code 7308.  38 C.F.R. § 4.114, Diagnostic 
Code 7348.

Under diagnostic code 7305, duodenal ulcer is assigned a 20 
percent rating when moderate, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations.  It 
is rated 40 percent when moderately severe, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more  
times a year.  It is rated 60 percent when severe; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

The RO's September 2000 rating decision reflects that the RO 
assigned the current 40 percent evaluation for pyloric 
channel ulcer, status post vagotomy and pyloroplasty, 
effective September 1, 1999, based upon gastric retention as 
a complication of the veteran's prior vagotomy.  The claims 
file, however, contains evidence of retention prior to 
September 1, 1999.  The earliest reference to possible 
retention consists of a July 23, 1996 VA treatment note that 
suggested the presence of possible motility problems 
secondary to the veteran's vagotomy.  This was followed by an 
August 1997 letter from David Oelsner, M.D., who reported 
that the veteran was receiving treatment for persistent H. 
pylori infection and for decreased gastric emptying, the 
latter associated with prior surgery.  A September 1997 
treatment note also indicates that the veteran complained of 
stomach problems and reported not having a bowel movement in 
two days.  Impressions included decreased gastric emptying. 

Evidence prior to July 23, 1996, however, fails to suggest 
the presence of gastric retention.  An August 1992 gastric 
emptying study, for instance, was normal.  The Board, 
therefore, finds that symptoms approximating gastric 
retention secondary to a vagotomy were present at the 
earliest as of July 23, 1996.  A 40 percent evaluation under 
diagnostic code 7348 is warranted as of that date, but no 
earlier. 

There is no confirmed diagnosis of alkaline gastritis or 
indication of persisting diarrhea.  As such, a 30 percent 
evaluation under diagnostic code is not warranted prior to 
July 23, 1996.  Treatment records do not suggest the presence 
of dumping syndrome, and an evaluation under diagnostic code 
7348 similarly is unwarranted.  

Evidence associated with the claims file reflects that the 
veteran does not suffer from anemia or from incapacitating 
episodes of ten days duration at least four times per year.  
Although the veteran was described as "chronically ill 
appearing," during a VA examination in July 1992, subsequent 
descriptions of the veteran suggest that the veteran has not 
suffered from nutritional deficiency as a result of his 
disability.  In April 1994, the veteran was describe as in a 
good nutritional state, for instance, and, in December 1999, 
the veteran was well nourished and healthy in appearance.  

The veteran has complained of weight fluctuation.  However, 
the claims file does not document significant loss of weight 
and, instead, appears to suggest some increase in weight over 
time.  In July 1992, the veteran weighed 180 pounds.  In 
April 1994, he weighed 205 pounds.  He weighed 229 pounds in 
August 1997, and 221 pounds in December 1999.  The Board 
finds, therefore, that the veteran's disability, rated under 
diagnostic code 7305, is no more than moderate, and that an 
evaluation in excess of 20 percent under that diagnostic code 
is unwarranted.  

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  See 29 Fed. 
Reg. 6718 (May 31, 2001).  Those changes pertain to 
diagnostic codes unrelated to the rating of the veteran's 
service-connected disability.  Consequently, the revisions 
have no bearing on the Board's analysis.  


Left Knee

In May 1976, the RO granted service connection for a left 
torn anterior cruciate ligament, post operative, and 
evaluated that disability as 10 percent disabling under 
diagnostic code 5257. 

In March 2000, the veteran was hospitalized with complaints 
of left knee pain and instability and underwent a left knee 
replacement on April 20, 2000.  In September 2000, the RO re-
characterized the service-connected left knee disability as 
left total knee arthroplasty, evaluated under diagnostic code 
5055.  The RO in that decision assigned a 30 percent 
evaluation as of December 17, 1999; a temporary total 
evaluation under 38 C.F.R. § 4.30, effective April 20, 2000; 
and a 30 percent rating from May 1, 2001.  

In that decision, the RO also established service connection 
for left knee arthritis, and assigned a 10 percent evaluation 
under diagnostic code 5010 effective from July 1, 1997 to 
April 20, 2000. 

The Board notes, as an initial matter, that separate 
evaluations are appropriate for the left knee disability 
evaluated until April 20, 2000, under diagnostic code 5257 
and the left knee arthritis evaluated under diagnostic code 
5010.  In this respect, a precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97 (July 1, 1997), held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, citing 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Further, the 
cessation, as of April 20, 2000, of separate evaluations, 
replaced, instead, by a single evaluation under diagnostic 
code 5055, is also appropriate because the veteran no longer 
suffered from knee arthritis after the surgery in question.  
At that point, the service connected left knee disability 
consisted exclusively of the residuals of a knee replacement, 
a disability properly rated under a single diagnostic code, 
5055. 

The Board further observes that, as with the evaluation of 
pyloric ulcer, although the RO increased the evaluation of 
the veteran's disability under diagnostic codes 5257 and 5055 
while the claim was in appellate status, it is presumed that 
the veteran is seeking the maximum benefit allowed by law and 
regulation.  AB, 6 Vet. App. at 38.  Also, although the RO 
made the 30 percent evaluation assigned to the veteran's left 
knee disability under 5257 effective December 17, 1999, the 
veteran perfected his appeal with respect to his claim for an 
increased evaluation for a left knee disability in November 
1993, considerably earlier than the effective date assigned 
by the RO for the 30 percent evaluation.  The Board, 
therefore, has before it not only the issue of entitlement to 
an evaluation in excess of 30 percent as of December 17, 
1999, but also entitlement to an evaluation in excess of 10 
percent prior to that date.  

With respect to the veteran's claim for an increased 
evaluation for left knee arthritis, evaluated as 10 percent 
disabling under diagnostic code 5010, the Board observes 
that, the RO, during this appeal, granted service connection 
for this disability and assigned an initial disability 
evaluation.  Therefore, the entire period in question must be 
considered to ensure that consideration is given to the 
possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability of the knee is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
code.  When the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code a rating 
of 10 percent is available for each major joint or group of 
major joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of flexion is rated 10 percent when limited to 45 
degrees, and 20 percent when limited to 30 degrees.  
Limitation of extension is rated 10 percent when limited to 
10 degrees, and 20 percent when limited to 15 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Higher 
ratings are assigned for greater limitation of motion.

VA's regulations, 38 C.F.R. § 4.40 and 4.45, recognize that 
functional loss of a joint may result from pain on motion or 
use, when supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-57 (1995); see also Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991).  Although those 
provisions have no bearing in assessing the severity of a 
disability under Diagnostic Code 5257, Johnson v. Brown, 9 
Vet. App. 7, 11 (1996), they are relevant in determining 
whether there is loss of range of motion.  Further, 38 C.F.R. 
§ 4.59, which addresses the evaluation of arthritis, 
recognizes that painful motion is an important factor of 
disability, entitled to at least the minimum applicable 
evaluation.

The evidence indicates the presence of no more than slight 
instability.  Although the veteran has presented, through 
testimony and medical histories, complaints that his knee 
gives out from time to time, examination largely has revealed 
the knee to be stable, although there was some evidence of 
instability at the time of the veteran's most recent 
hospitalization.  Although the veteran has indicated that he 
uses a cane, he did not utilize a can during an examination 
in December 1999 and does not, apparently, require use of a 
brace.  

The evidence also suggests the presence of limitation of 
function due to pain analogous to limitation of motion no 
greater than limitation of flexion to 45 degrees or 
limitation of extension to no more than 10 degrees.  The 
veteran has consistently demonstrated either full limitation 
of motion or slightly limited motion.  Examination has 
revealed objective evidence of pain, and the Board has 
considered the veteran's complaints of pain, in keeping with 
DeLuca.  However, notwithstanding the subjective character of 
the veteran's complaints, he was, as observed above, able to 
ambulate during the most recent examination without 
assistance, and the veteran apparently does not suffer from 
any significant atrophy of the muscles of the lower 
extremity.  Further, the veteran's subjective complaints, 
taken at face value, are not inconsistent with disability 
similar to limitation of function no greater than limitation 
of flexion to 45 degrees or limitation of extension to 10 
degrees.  As such an evaluation in excess of 10 percent for 
arthritis is unwarranted. 

The Board notes the December 17, 1999 VA examiner's statement 
that the functional impairment of the knee included pain and 
weakened movements, which caused severe functional 
impairment.  However, according to the examiner, excess 
fatigability and incoordination did not cause significant 
increased in functional impairment.  The examiner further 
indicated that pain and weakened movement caused severe 
impairment in the veteran's ability to do occupations 
requiring prolonged standing, stair climbing, ladder 
climbing, running or heavy lifting.  On the physical 
examination, however, there was no pain visibly manifested on 
movement of the joint and no muscle atrophy attributable to 
the service-connected disorder.  There was no skin condition 
indicative of disuse.  The examiner did not translate that 
impairment into a specific limitation of range of motion, 
although she described the activities that she believed the 
veteran should avoid.  The examiner also noted that the 
veteran could walk about two blocks before he had to stop due 
to pain in the knee, that he did not take stairs using his 
left knee, and that he did not have any activities that 
required kneeling or squatting.  As described by the VA 
examiner, the limitation of function caused by pain did not 
approximate limitation of flexion to 30 degrees or limitation 
of extension to 20 degrees, so as to support the assignment 
of a higher rating based on limitation of function due to 
pain.

The RO apparently relied upon the December 17, 1999, VA 
examination report in assigning a 30 percent evaluation under 
diagnostic code 5257, on the basis of severe functional 
impairment of the knee.  Although complaints of pain, which 
may be translated into limitation of motion under DeLuca, 
would be better compensated under diagnostic codes pertaining 
to limitation of motion rather than diagnostic code 5257, the 
evidence does not support assigning a higher, or a separate 
compensable, rating for limitation of function due to pain.  
Given the limited evidence of instability, and the RO's 
assignment of a 30 percent rating under diagnostic code 5257 
for severe functional impairment, the Board concludes that 
the record does not support the assignment of a higher rating 
for the service-connected left knee disability based on 
limitation of function due to pain.  

The Board finds, therefore, that the evidence shows that the 
veteran suffers from severe impairment of the left  knee as 
of December 17, 1999, and that he suffered from no more than 
slight impairment of the left knee prior to that time.  

The Board also finds that a separate rating higher than 10 
percent for arthritis of the left knee is not supported by 
the evidence.  The September 2000 rating decision indicates 
that the RO assigned a 10 percent evaluation from July 1, 
1997 until April 20, 2000 under diagnostic code 5010 based on 
painful motion.  The veteran has not demonstrated limitation 
of motion of the left knee approaching either limitation of 
flexion of 45 degrees or limitation of extension of 10 
degrees, either of which would warrant a 10 percent rating 
under diagnostic code 5260 or 5261.  Nor does the evidence 
show that he has had limitation of motion that would support 
a higher rating under either of these diagnostic codes for 
limitation of motion of the leg.

The Board does not now address the evaluation of the 
veteran's knee under diagnostic code 5055.  That code is 
applicable to rating a knee replacement, and is inapplicable 
to rating the veteran's knee disabilities prior to his recent 
knee replacement.  As discussed below, a remand is required 
concerning the evaluation of the left knee under this 
diagnostic code.  

Conclusion

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO, at 
the time of the decision that is the subject of this appeal, 
did not have the benefit of the explicit provisions of the 
VCAA.  The Board finds, however, that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case and the supplemental statements of the 
case of the type of evidence needed to substantiate his 
claim.  Furthermore, the VA has obtained all pertinent 
evidence identified by the veteran.

During a November 1993 hearing, the veteran requested that 
certain records, including VA treatment records, be obtained.  
These records have largely been obtained or the results of 
tests were reported during an April 1994 VA examination.  
Although the claims file does not contain a report of a 
December 1992 endoscopy that the veteran referenced, this 
report would not contain information that could support a 
higher rating.  Therefore, it is not pertinent.  

In addition, a VA examiner in December 1999 referred to a 
history of left knee arthroscopic surgery in 1996.  The RO 
has requested and obtained VA records for that period.  The 
RO has also obtained all private medical records identified 
by the veteran.  Therefore, no further development is 
warranted in this respect.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
veteran was afforded VA examinations that are adequate for 
rating purposes.   

In the circumstances of this case, a remand concerning the 
stomach disability or the left knee disability prior to the 
left knee replacement would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.


ORDER

A 40 percent evaluation for pyloric channel ulcer, status 
post vagotomy and pyloroplasty, is granted as of July 23, 
1996, subject to controlling regulations governing the 
payment of monetary benefits.  

An evaluation in excess of 20 percent for pyloric channel 
ulcer, status post vagotomy and pyloroplasty, prior to July 
23, 1996 is denied.  

An evaluation for a torn left anterior cruciate ligament, 
postoperative, in excess of 30 percent as of December 17, 
1999 and in excess of 10 percent prior to December 17, 1999 
is denied.  

An evaluation in excess of 10 percent for left knee arthritis 
is denied.  


REMAND

The September 2000 rating decision assigned a temporary total 
evaluation for left total knee arthroplasty from April 20, 
2000 until May 1, 2001, with a 30 percent rating under 
diagnostic code 5055 thereafter.  The rating decision 
indicates that a future examination was scheduled for April 
2001.

The claims file does not document any further action by the 
RO concerning the evaluation of the veteran's left knee 
disability, and a report of any future examination of the 
left knee is not now before the Board.  

Under diagnostic code 5055, prosthetic replacement of the 
knee joint is rated 100 percent for one year following 
implantation of the prosthesis.  Thereafter, a 60 percent 
rating is assigned with chronic residuals consisting of 
severe painful motion or weakness.  A minimum 30 percent 
rating is assigned.  With intermediate degrees of weakness, 
pain, or limitation of motion, the disability is rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  Because the 
record does not show the degree of weakness, pain, or 
limitation of motion from the cessation of the 100 percent 
rating, additional development is required before the Board 
can address the rating assigned following the prosthetic 
replacement of the left knee joint.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain and associate 
with the claims folder any records of 
treatment of the left knee following the 
left knee replacement in April 2000.

2.  The RO should afford the veteran an 
examination of the left knee for the 
purpose of rating the veteran's left knee 
disability, if the RO has not already 
afforded the veteran such an examination 
since the veteran's left total knee joint 
replacement.  

3.  After undertaking any other 
development required, the RO should re-
adjudicate the evaluation of the left 
total knee replacement.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

